Per Curiam.

We have also reviewed the order of the court below dated August 25, 1975, granting reargument and adhering to its original decision (CPLR 5517). We agree with the reasoning of Kassal, J., in his decisions, and find no merit to appellant’s arguments that the Housing Part lacked jurisdiction to construe the applicable Code provisions prior to their construction by the Conciliation and Appeals Board and that consequently this summary proceeding should have been stayed.
Appeal from order (entered May 16, 1975) dismissed as moot. Order, dated August 25, 1975, affirmed, with $10 costs.
Concur: Frank, J. P., Hughes and Fine, JJ.